DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 11/05/21, has been entered. 

3.  Claims 1, 4-9, and 12-17 are pending. Claims 2-3 and 10-11 are cancelled. Claims 1, 4, 7, 9, 14, and 16 are amended. Claims 4, 12, and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/21. Claims 1, 5-9, and 13-16 are under examination.

Declarations
4.  The declaration(s) filed 11/05/21 are sufficient to overcome the rejection of claims 1, 5-9, and 13-16 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement (biological deposits); and claims 1, 5-7, 13 and 14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pastor et al. 2016 (Curr Microbiol 73:346-353).

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 05/07/21:
The objection(s) to claims 1, 9, and 16 found on page 3 at paragraphs 7 and 8, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 5-9, and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 6 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 5-9, and 13-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement (biological deposits), found on page 10 at paragraph 13, is withdrawn in light of Applicant’s submission of the corresponding Declaration.

The rejection of claims 1, 5-7, 13 and 14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pastor et al. 2016 (Potential of Pseudomonas putida PCl2 for the protection of tomato plants against fungal pathogens; Curr Microbiol 73:346-353) found on page 13 at paragraph 19, is withdrawn in light of Applicant’s submission of the corresponding Declaration.

The rejection of claims 1, 5-9, and 13-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Demmer 2013 (WO 2013/150422) found on page 15 at paragraph 20, is withdrawn in light of Applicant’s submission of the corresponding Declaration.

Maintained Rejection: Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.  Claims 1, 5-9, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nature-based product (e.g. naturally occurring bacteria) without significantly more. 
The claims recite Pseudomonas putida strain deposited in the Spanish Type Culture Collection (CECT) with the accession number CECT8538.  
This judicial exception is not integrated into a practical application because the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claim 1.  For claims 5, 6 and 13, the additional element encompasses water (i.e. an inoculation product; an agriculturally acceptable compound) and for claims 7-9 and 14-16, the additional elements encompass plant strengtheners, nutrients, wetting agents, compounds that improve adherence, buffering compounds, stabilizers, antioxidants, osmotic protectors, sunscreens and/or an additional pesticide including a fungicide, bactericide, herbicide, insecticide, or nematicide. However, these additional elements are not sufficient to amount to significantly more than the judicial exception because there is no indication that any of these additional element(s) change(s) any structural or functional features of the judicial exception per se (e.g. see page 11 stating the additional pesticide does not affect the strain).  Therefore, all the components in the composition function as they would individually, and a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
Thus, taken alone, the additional elements do not amount to significantly more 
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  

Applicant’s Arguments
8. Applicant argues the claims are drawn to a pesticide composition comprising the strain at a specific range of concentrations; and that the strain is capable of providing a pesticide effect at these recited concentrations.

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to the concentration recited, it is noted that if one item is not eligible (e.g. a unicorn), then a number of those items (i.e. a herd of unicorns) would also not be eligible because merely gathering ineligible items does not transform any one ineligible item into something eligible under the 101 statute. Thus, this argument is not persuasive 
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
10. No claims are allowed.
11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                 
                                                       
November 18, 2021